The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 12/06/2021, the following is a Non-Final Office Action for Application No. 17542863.  

Status of Claims
Claims 1-15 and 20-29 are pending.
Claims 16-19 are cancelled. 

Drawings
The applicant’s drawings submitted on 12/06/2021 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on:  17542863, filed 12/06/2021 Claims Priority from Provisional Application 63121671, filed 12/04/2020.

Election/Restrictions
Applicant's election without traverse of the restriction dated 02/22/2022 in the reply filed on 06/21/2022 is acknowledged.  Hence, the requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 20-29 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-15 and 20-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
non-transitory processor-readable medium storing instructions that, when executed by a processor, cause the processor to: receive input, via a telecommunications network of an organization and from each user from a plurality of users within the organization; define, based on the input, a user purpose profile for each user from the plurality of users; and define an association, for each user from the plurality of users, between a purpose parameter defined by that user and a predefined purpose of the organization, by: comparing, for each user from the plurality of users, (i) activity data associated with that user, and (ii) the user purpose profile associated with that user; tracking, based on the comparing, at least one of: an individual purpose connection metric for each user from the plurality of users, or an aggregated purpose connection metric for the plurality of users; and repeatedly causing a signal representing at least one of the individual purpose connection metric for each user from the plurality of users or the aggregated purpose connection metric to be sent to a display of a compute device. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The non-transitory processor-readable medium and/or processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic non-transitory processor-readable medium and/or processor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, repeatedly causing a signal representing at least one of the individual purpose connection metric or the aggregated purpose connection metric to be sent to a display by a non-transitory processor-readable medium and/or processor is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: non-transitory processor-readable medium and processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, repeatedly causing a signal representing at least one of the individual purpose connection metric or the aggregated purpose connection metric to be sent to a display by a non-transitory processor-readable medium and/or processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶1124 wherein “hardware modules may include, for example, a general-purpose processor, field programmable gate array (FPGA), and/or an application specific integrated circuit (ASIC).”  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Deodhar et al. (US 20170116552 A1) hereinafter referred to as Deodhar in view of Hull (US 20140358606 A1) hereinafter referred to as Hull.  

Deodhar teaches:
Claim 1. A method, comprising: 
receiving input, via a processor, from each user from a plurality of users within an organization having an organizational purpose; defining, via the processor and based on the input, a user purpose profile for each user from the plurality of users (¶0158 user's profile is defined and comparisons are made with peers having a similar profile and who voluntarily but anonymously shared their respective effort data, wherein the user's profile is selected from the group consisting of role, seniority, location and skills  ¶¶0188-0192 A computer implemented system designed to answer the aforementioned needs should have the following capabilities: collector to measure and improve the exact work effort at individual level throughout the day by: tracking the online time spent by employees on one or more Computing System (CS) including desktop, laptop, any CS that is shared by multiple users through a common login, and remote servers; tracking the offline time spent away from the CS in work related meetings, phone calls, lab and other work areas in the office, travel and meetings at remote locations; differentiating work and non-work related time, with the non-work time details not made available to the organization); and 
connecting, for each user from the plurality of users, a representation of a purpose of that user and the organizational purpose, by: comparing, via the processor and for each user from the plurality of users, (i) activity data associated with that user, and (ii) the user purpose profile associated with that user (¶0268 At step 156 the method includes generating, at the server, an n-dimensional effort data cube mapping individual and collective efforts of respective users as per the organization hierarchy. ¶0275 At step 170 the method includes enabling the user, over the web user interface, to define and generate custom analytical reports of interest from the n-dimensional effort data cube ¶¶0916-0919 Use adaptive learning to incorporate or change goals based on their correlation with user's work output:—if work output parameters like output.volume, output.schedule variance, output.effort variance are available, then for each of the key Work Pattern items (online work time, top 20%-mid 60% work time gap, % core activity time, % collaboration work time) correlate the Work Pattern item with each output parameter as below, output−effort correlation index=Pearson correlation coefficient, for daily average output parameter and Daily Average Work Pattern item; if correlation is positive for a majority of the available work output parameters, then if the Work Pattern item is not being used as goal, then consider setting as improvement goal for it.); 
tracking, via the processor and based on the comparing, at least one of: an individual purpose connection metric for each user from the plurality of users, or an aggregated purpose connection metric for the plurality of users (¶0766 Default rules for mapping online and offline time slots to Activities and Purposes are also configured, which may be rules adapted for organization sub-units based on their business attributes and further adapted for each user based on his or her position in the sub-unit hierarchy and the user's role therein. The system envisaged by the present disclosure computes the per-employee Daily Average Work Patterns and creates an n-dimensional effort data cube in which effort data of employees is aggregated and rolled up as per the organization hierarchy); and 
repeatedly causing a signal representing at least one of the individual purpose connection metric for each user from the plurality of users or the aggregated purpose connection metric to be sent to a display of a compute device (¶0575 If the work unit tracking is enabled, or if the work output is available from any external application, then it is possible to derive various aspects of the work output, such as a volume, an effort and a schedule variance. These are important performance benchmarks and correlating them with the plurality of Work Pattern items provides useful recommendations to the user ¶¶0719-0723 In accordance with an embodiment of the present disclosure, the local user interface 322 receives inputs from the user Work Pattern analyser 332 and the user predictor and instructor module 334. The local user interface 322 performs following functions: display privately to the user the Work Pattern trends for a predetermined period and the wellness instruction prompts; indicate the areas of improvements and the goals; display the progress report based on the goals, the points and badges won; and review and edit Activity, Purpose, and work unit mappings).
Although not explicitly taught by Deodhar, Hull teaches in the analogous art of system for recommending an employee for a role:
connecting, for each user from the plurality of users, a representation of a purpose of that user and the organizational purpose (¶0011 data that may be analyzed to determine an employee's suitability for a role may be processed in advance, perhaps to generate the relevance values or rating. Then, when an internal recruiter or other representative of the organization needs to assemble a team or pick an individual for a role, the system can quickly filter the relevance values or ratings to form a team or identify an individual. ¶¶0083-0084 In operation 204, for each of the predetermined criteria, and for multiple values of a given criterion where applicable, the system calculates a match or relevance between that criteria/value and each of multiple (or all) employees… For each of the predefined criteria, an employee's activity is analyzed to determine whether, or to what extent, the employee personifies or exhibits the criteria…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for recommending an employee for a role of Hull with the system for measure, aggregate and analyze exact effort and time productivity of Deodhar for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Deodhar ¶0017 teaches that it is desirable to establish organizational efficiency baseline and then making improvements; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Deodhar Abstract teaches automatically measuring, aggregating, analysing, predicting exact effort and time productivity, of white collar employees, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency, without requiring manual intervention or configuration, and Hull Abstract teaches recommending employees and/or teams of employees of the organization for a new project or for another role within the organization; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Deodhar at least the above cited paragraphs, and Hull at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for recommending an employee for a role of Hull with the system for measure, aggregate and analyze exact effort and time productivity of Deodhar.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G). 

Deodhar teaches:
Claim 2. (Currently Amended) The method of claim 1, further comprising automatically retrieving, via the processor, in real time and via a telecommunications network, the activity data associated with each user from the plurality of users, the first activity data including data associated with at least one software application accessible via the telecommunications network (¶¶0188-0192 A computer implemented system designed to answer the aforementioned needs should have the following capabilities: collector to measure and improve the exact work effort at individual level throughout the day by: tracking the online time spent by employees on one or more Computing System (CS) including desktop, laptop, any CS that is shared by multiple users through a common login, and remote servers; tracking the offline time spent away from the CS in work related meetings, phone calls, lab and other work areas in the office, travel and meetings at remote locations; differentiating work and non-work related time, with the non-work time details not made available to the organization).

Deodhar teaches:
Claim 3. The method of claim 1, further comprising calculating the individual purpose connection metric for each user from the plurality of users based on the comparing, each individual purpose connection metric being an inferred value that is not directly calculable based on the activity data of that user (¶0187 Work and personal time has to be differentiated, and work time must be further mapped to business related Activities and Purposes that are automatically inferred. There was also felt a need for the captured work effort from each employee, to be aggregated and analysed as per the organization's hierarchy and business attributes that should be automatically collected from the organization's existing application data stores. ¶0766 Default rules for mapping online and offline time slots to Activities and Purposes are also configured, which may be rules adapted for organization sub-units based on their business attributes and further adapted for each user based on his or her position in the sub-unit hierarchy and the user's role therein. The system envisaged by the present disclosure computes the per-employee Daily Average Work Patterns and creates an n-dimensional effort data cube in which effort data of employees is aggregated and rolled up as per the organization hierarchy).

Deodhar teaches:
Claim 4. The method of claim 1, further comprising calculating the individual purpose connection metric for each user from the plurality of users based on the comparing, each individual purpose connection metric being an inferred value that is not directly calculable based on the user purpose profile of that user (¶0187 Work and personal time has to be differentiated, and work time must be further mapped to business related Activities and Purposes that are automatically inferred. There was also felt a need for the captured work effort from each employee, to be aggregated and analysed as per the organization's hierarchy and business attributes that should be automatically collected from the organization's existing application data stores. ¶0766 Default rules for mapping online and offline time slots to Activities and Purposes are also configured, which may be rules adapted for organization sub-units based on their business attributes and further adapted for each user based on his or her position in the sub-unit hierarchy and the user's role therein. The system envisaged by the present disclosure computes the per-employee Daily Average Work Patterns and creates an n-dimensional effort data cube in which effort data of employees is aggregated and rolled up as per the organization hierarchy).

Deodhar teaches:
Claim 5. The method of claim 1, further comprising calculating the individual purpose connection metric for each user from the plurality of users based on the comparing, each individual purpose connection metric being an inferred value that is (i) not directly calculable based on the activity data of that user, and (ii) not directly calculable based on the user purpose profile of that user (¶0187 Work and personal time has to be differentiated, and work time must be further mapped to business related Activities and Purposes that are automatically inferred. There was also felt a need for the captured work effort from each employee, to be aggregated and analysed as per the organization's hierarchy and business attributes that should be automatically collected from the organization's existing application data stores. ¶0766 Default rules for mapping online and offline time slots to Activities and Purposes are also configured, which may be rules adapted for organization sub-units based on their business attributes and further adapted for each user based on his or her position in the sub-unit hierarchy and the user's role therein. The system envisaged by the present disclosure computes the per-employee Daily Average Work Patterns and creates an n-dimensional effort data cube in which effort data of employees is aggregated and rolled up as per the organization hierarchy).

Deodhar teaches:
Claim 6. The method of claim 1, further comprising: detecting, based on the tracking, that the individual purpose connection metric of a user from the plurality of users is below a predefined threshold; and automatically causing display of an alert via the display of the compute device, in response to detecting that the individual purpose connection metric of the user from the plurality of users is below the predefined threshold (¶0324 A server interface 326: The server interface 326 provides for communication between the CS agent 300 and the server 400. The server interface 326 enables download of valid Purposes and Activities, default mapping rules, goals and alerts, and user effort map from the server 400 ¶0757 The local user interface 322 compares user's current performance against goals, and generates an alert if required for the individual).

Deodhar teaches:
Claim 7. The method of claim 1, further comprising: detecting, based on the tracking, that the individual purpose connection metric of a user from the plurality of users is below a predefined threshold; and automatically causing display of a user-selectable remediation object via the display of the compute device, in response to detecting that the individual purpose connection metric of the user from the plurality of users is below the predefined threshold (¶0575 If the work unit tracking is enabled, or if the work output is available from any external application, then it is possible to derive various aspects of the work output, such as a volume, an effort and a schedule variance. These are important performance benchmarks and correlating them with the plurality of Work Pattern items provides useful recommendations to the user ¶¶0661-0665 if the user is not able to complete assigned tasks on time or the work unit volume data is available and the user's volume is low relative to peers, then recommend training, mentoring or moving to work more suited to the user's skills; else, if the user is doing well on all the work parameters, then recommend to take up more challenging work and also, explore opportunities for improved work-life balance; if unaccounted time in office is >1 hour, then user to reduce time spent in the office; if the work time on the holidays is >0.5 hour, then reducing to <0.5 hour and complete the work during work days).

Deodhar teaches:
Claim 8. The method of claim 1, further comprising: identifying a task for a user from the plurality of users based on the tracking; and automatically causing a notification to be sent to the display of the compute device, the notification including a recommendation that the user perform the task (¶0674-0675 provide a daily notification to the user whether the goal was met and whether the user is on an improvement track or not; notification includes a best practice relating to one of the goals set for the user [0676 for each goal, starting with 0 points at the start of the month, the user is awarded points each month).

Deodhar teaches:
Claim 9. The method of claim 1, further comprising: identifying a recommendation for a user from the plurality of users based on the tracking; and automatically causing a signal to be sent to the display of the compute device, to cause display of a representation of the recommendation (¶0175 In accordance with another embodiment of the present invention, the organization predictor and instructor module employs correlation between the sub-unit Work Pattern items and the sub-unit work output to: [0176 provide feedback to managers about the sub-unit Work Pattern items that impact sub-unit work output; and [0177 make recommendations to improve the sub-units performance).

Deodhar teaches:
Claim 10. The method of claim 9, wherein the recommendation includes at least one of: a recommendation to reallocate time within a calendar of the user, a recommendation to add a new task to the calendar of the user, or a recommendation to remove an existing task from the calendar of the user (¶¶0661-0665 if the user is not able to complete assigned tasks on time or the work unit volume data is available and the user's volume is low relative to peers, then recommend training, mentoring or moving to work more suited to the user's skills; else, if the user is doing well on all the work parameters, then recommend to take up more challenging work and also, explore opportunities for improved work-life balance; if unaccounted time in office is >1 hour, then user to reduce time spent in the office; if the work time on the holidays is >0.5 hour, then reducing to <0.5 hour and complete the work during work days ¶¶0675-0677 notification includes a best practice relating to one of the goals set for the user for each goal, starting with 0 points at the start of the month, the user is awarded points each month; if the user accumulates sufficient points for a goal in the month, the user is awarded a badge for that goal ¶0887 ensure that your best talent can move to more challenging work, while transferring and helping other staff members to take on some of their routine work).

Deodhar teaches:
Claim 11. The method of claim 1, wherein the receiving the input includes causing sequential display of a plurality of prompts to a first user from the plurality of users, a second prompt and each subsequent prompt from the plurality of prompts being based on a response, from a plurality of responses, received from the first user in response to a preceding prompt from the plurality of prompts (¶0278 generating wellness instruction prompts for the user; ¶ 0482 A user Work Pattern analyser 332 cooperates with the rules and pattern mapping engine 314, the time analyser 308, the CS effort map database 310, the server interface 326, and a user Work Pattern database 336. The user Work Pattern analyser 332 receives the final user effort map. The user Work Pattern analyser 332 computes a plurality of Work Pattern items. The user Work Pattern analyser 332 generates wellness prompts on the local user interface for the user. The user Work Pattern analyser 332 automatically tags each day, in the final user effort map, as a workday, weekend day, a public holiday or a vacation).

Deodhar teaches:
Claim 12. The method of claim 11, wherein the sequential display is based on an engagement schema (¶0326 A comparator (not shown in figures): The comparator cooperates with the time tracker 306 to receive the marked offline slots for a user. The comparator further compares the scheduled engagements, meetings, calls, lab work, travel time and remote visits of the user ¶0889 if not anonymous mode, then review why each individual in the last 20% has a low level of work engagement).

Deodhar teaches:
Claim 13. The method of claim 11, wherein the sequential display is based on a spanning tree algorithm (¶0748 Some embodiments of the present disclosure include a multi-level Purpose tree for enabling fine-grained effort tracking at project, module, or task level. Individual employees may be assigned to one or more tasks in different modules and even projects, for example. To distinguish work on each task, the employee must update the Current Purpose on the CS whenever there is a switch to a new task. A multi-level Purpose hierarchy enables a business unit head to track effort on projects, while project managers can get effort measurement on various modules, and module leaders can get insights into effort spent on features and tasks.).

Deodhar teaches:
Claim 14. The method of claim 1, wherein the tracking is performed continuously over time (¶0342 Table 1 summarizes an example of the log automatically generated by the OS collector 302. The OS collector 302 collects the events related to the user's interaction with the CS agent 300 from morning till lunch time (1 pm). For the sake of simplicity it is assumed that the user works on one activity for 10 minutes at a time and this is represented as one row in the log, even though the actual tracking may be at high sampling rate (typically every 15 seconds).).

Deodhar teaches:
Claim 15. The method of claim 1, wherein the tracking is performed according to a predefined schedule (¶0321 A user private time selector 330: The user private time selector 330 optionally enables the user to disable time tracking for a specified duration. The entire time is marked as Unaccounted and Private. The user private time selector may optionally be enabled only outside of regular working hours.).

As per claims 20-24, the non-transitory, processor-readable medium tracks the method of claims 1, 11, 6, 7, and 10, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1, 11, 6, 7, and 10 are applied to claims 20-24, respectively.  Deodhar discloses that the embodiment may be found as a non-transitory, processor-readable medium (Fig. 2 and ¶¶0314-0320).

Deodhar teaches:
Claim 25. The non-transitory, processor-readable medium of claim 20, wherein the instructions to define the user purpose profile for each user from the plurality of users include instructions to define the user purpose profile for each user from the plurality of users based on a multidimensional profile, from a plurality of multidimensional profiles, associated with that user (¶0011 Both ‘Activity’ and ‘Purpose’ can be multi-level so that they can cater to the diverse requirements across different parts of the business. Time utilization for an individual employee can get allocated only to Activities and Purposes that are applicable for that individual as per the role and position in the organization ¶0747 The multi-level Activity list can be further customized for the available roles or sub-units in the organization. ¶0748 Some embodiments of the present disclosure include a multi-level Purpose tree for enabling fine-grained effort tracking at project, module, or task level ¶0766 Default rules for mapping online and offline time slots to Activities and Purposes are also configured, which may be rules adapted for organization sub-units based on their business attributes and further adapted for each user based on his or her position in the sub-unit hierarchy and the user's role therein. The system envisaged by the present disclosure computes the per-employee Daily Average Work Patterns and creates an n-dimensional effort data cube in which effort data of employees is aggregated and rolled up as per the organization hierarchy).

Deodhar teaches:
Claim 26. The method of claim 1, further comprising automatically triggering a remedial action in response to detecting that the individual purpose connection metric of at least one user from the plurality of users is below a predefined threshold (¶0575 If the work unit tracking is enabled, or if the work output is available from any external application, then it is possible to derive various aspects of the work output, such as a volume, an effort and a schedule variance. These are important performance benchmarks and correlating them with the plurality of Work Pattern items provides useful recommendations to the user ¶¶0661-0665 if the user is not able to complete assigned tasks on time or the work unit volume data is available and the user's volume is low relative to peers, then recommend training, mentoring or moving to work more suited to the user's skills; else, if the user is doing well on all the work parameters, then recommend to take up more challenging work and also, explore opportunities for improved work-life balance; if unaccounted time in office is >1 hour, then user to reduce time spent in the office; if the work time on the holidays is >0.5 hour, then reducing to <0.5 hour and complete the work during work days).

As per claims 27 and 28, the non-transitory, processor-readable medium tracks the method of claims 10 and 2, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 10 and 2 are applied to claims 17 and 28, respectively.  Deodhar discloses that the embodiment may be found as a non-transitory, processor-readable medium (Fig. 2 and ¶¶0314-0320).

Deodhar teaches:
Claim 29. The non-transitory, processor-readable medium of claim 20, wherein the activity data includes data associated with at least one software application accessible via the telecommunications network (¶0311 A system for implementing the steps noted in FIG. 1 is now described. Referring to the accompanying drawing, FIG. 2 is a schematic of the system to measure, aggregate, analyse, predict and improve an organization's collective work effort and individual time productivity. The system includes at least one CS agent per employee, cooperating with at least one server communicating over the network 250. The CS agent is adapted to generate exact effort data for a user and the server providing the exact effort data and analytics for an organization. FIG. 3 is a schematic of the CS agent 300 and its components).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220130272 A1
FOROUGHI; Ehsan et al.
JUST-IN-TIME TRAINING SYSTEM AND METHOD
US 20140075004 A1
VAN DUSEN; DENNIS A. et al.
System And Method For Fuzzy Concept Mapping, Voting Ontology Crowd Sourcing, And Technology Prediction
US 8577719 B2
Bainbridge; Darlene Danece et al.
Strategic quality support system
US 20100223212 A1
Manolescu; Dragos A. et al.
TASK-RELATED ELECTRONIC COACHING
WO 2016004445 A1
SHAABAN A F et al.
System for optimal management of worker and business data with detailed encoding, has data storage unit which is configured for encoding business information with worker, office location, local office, regional office, city code
NPL
Schrita Osborne and Mohamad S. Hammoud
Effective Employee Engagement in the Workplace


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/KURTIS GILLS/Primary Examiner, Art Unit 3623